United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 96-2515
                                ___________

Barry Lamont Johnson,                 *
                                      *
              Appellant,              *
                                      *
       v.                             *
                                      *
M. D. Reed, Warden, Arkansas          *
Department of Correction; Robert      *
Clark, Disciplinary Hearing           *
Administrator, Arkansas Department    * Appeal from the United States
of Correction; James Byers,           * District Court for the
Disciplinary Hearing Officer,         * Eastern District of Arkansas.
Arkansas Department of Correction;    *
T. S. Falls, Lt., Cummins Unit,       *      [UNPUBLISHED]
Arkansas Department of Correction;    *
C. Wade, Sgt., Cummins Unit,          *
Arkansas Department of Correction;    *
Larry Norris, Director, Arkansas      *
Department of Correction,             *
                                      *
              Appellees.              *
                                 ___________

                        Submitted: June 5, 1998
                            Filed: June 15, 1998
                                ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
        Barry Lamont Johnson appeals from the district court&s order staying, pending
exhaustion of his state remedies, his 42 U.S.C. § 1983 action, alleging that prison
officials violated his Eighth Amendment rights by denying him medical treatment and
failing to protect him from harm, and that prison officials disciplined him for a
grievance he did not write, resulting in the loss of good time credits. Johnson sought
damages and restoration of his good time. We reverse in part, and modify the stay
order in part to a dismissal without prejudice.

       We conclude the district court correctly construed Johnson&s claim regarding his
disciplinary action as including a challenge to the length of his confinement, for which
Johnson must first exhaust his state remedies. See Heck v. Humphrey, 512 U.S. 477,
486-87 (1994). We modify the stay order, however, to dismiss this claim without
prejudice. See id. at 489; Sheldon v. Hundley, 83 F.3d 231, 234 (8th Cir. 1996) (courts
should dismiss without prejudice rather than stay § 1983 action, because § 1983
limitations period does not begin to run until disciplinary action invalidated).

      We conclude, however, that the district court erred in staying Johnson&s Eighth
Amendment claim concerning a denial of medical treatment and a failure to protect him
from harm. Because a ruling in Johnson&s favor on this claim would not “necessarily
imply” any right to restoration of good time, we reverse in part and remand for further
proceedings on Johnson&s Eighth Amendment claim. See Heck, 512 U.S. at 487 & n.7;
Bressman v. Farrier, 900 F.2d 1305, 1308 (8th Cir.1990), cert. denied, 498 U.S. 1126
(1991).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-